Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Election/Restrictions
Claims 7-8 and 10-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Species/Group, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 7/28/2021.  The traversal is on the ground(s) that the claims are so closely related that the search does not represent a serious burden.  This is not found persuasive because while Applicant’s claims describe a similar shape/profile, this shape is described upon either a roller feature or wall feature, each feature having separate classification status (e.g., note F04B43/1276 for rollers and F04B43/1284 for a wall) and requiring the simultaneous precision of keeping an eye out for a roller feature and wall feature. The requirement is still deemed proper and is therefore made FINAL.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Claim 1 recites the limitation "the elastomeric hose" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 1 recites the limitation "the width direction" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 recites the limitation "the flange" in line 2 but previously multiple flanges were introduced.  Examiner suggests that “the flange” be changed to “each flange”. 
Claim 2 recites the limitation "being higher" in line 6 but has no reference point for a lower/higher standard.  Examiner suggests that “being higher” be changed to “extending further”.
Claim 3 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the width" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4 recites the limitation "with gentle transition" in line 3 and in line 4.  “Gentle” is a term of degree with no set definition in the claims and/or specification.  Examiner suggests using the phrase “with a smooth transition” instead.
Claim 5 recites the limitation "the curvature radius" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Claim 6 recites the limitation "1/4 circumference" in line 2 which is unclear.  Examiner suggests the phrasing “1/4 its circumference”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fulkerson (WO2014105755).
Claims 1 and 9:  Fulkerson (page 82, line 2 - page 84, line 27; Figures 41A-41G) discloses a elastomeric-hose-compressing part (4105) for a pump head of a peristaltic pump (Fig. 41A), wherein the elastomeric-hose-compressing part (4105) has a surface (4115) for compressing the elastomeric hose with an arcuate shape along its length direction, wherein the surface (4115) for compressing the elastomeric hose is provided with flanges (4110) oppositely arranged on two side portions of the elastomeric-hose-compressing part (4105) in the width direction, the width direction of the elastomeric-hose-compressing part (4105) is perpendicular to the length direction, and the surface (4115) for compressing the elastomeric hose is formed by a continuous surface or by a plurality of surfaces sequentially arranged along the length direction (Fig. 41F); the height h of the flange is not less than elastomeric hose wall thickness (Fig. 41F), the width of the surface for compressing the elastomeric hose in the width direction of the elastomeric-hose-compressing part (4105) is larger than or equal to half of outer perimeter of cross section of the elastic hose (Fig. 41F); a ratio of the height h of the .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson (WO2014105755) in view of Bissinger (CH562402).
Claim 2:  Fulkerson further discloses that the flange has an inner sidewall (note inner portion of 4110a/b/c), a top wall (note top portion of 4110a/b/c), and an outer sidewall (note outer portion of 4110a/b/c), the top wall being formed substantially obliquely between the outer sidewall (Fig. 41F) and the inner sidewall and a portion of the top wall proximal to the outer sidewall 20being higher than a portion of the top wall proximal to the inner sidewall (Fig. 41F) but does not disclose the top wall having a arc shape that is convex relative to the surface for compressing the elastomeric hose. However, Bissinger teaches a peristaltic pump in which a top wall portion of a flange (Fig. 2, note 9/11) is convex relative to the surface for compressing the elastomeric hose.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include a rounded convex shape as taught by Bissinger into the 
Claim 3:  Fulkerson and Bissinger teach the previous limitations.  Fulkerson further discloses that the width of the top wall (note thickness of top wall or 4110c) is greater than the elastomeric hose wall thickness (Fig. 41F).
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fulkerson (WO2014105755) in view of Bissinger (CH562402) and in further view of Ballentine (US 3,567,345).
Claim 254:  Fulkerson and Bissinger teach the previous limitations.  Fulkerson does not disclose a joining surface with gentle transition between the inner sidewall and the surface or between the inner sidewall and the top wall is provided a joining surface with gentle transition.  However, Ballentine teaches a peristaltic pump groove which has joining surfaces with gentle transitions between wall sections (note concave and convex joining surfaces to the left of 32 in Fig. 2) and which are applicable between the inner sidewall/surface/top wall in Fulkerson.  It would have been obvious before the effective filing date of the invention to a skilled artisan to include the rounded, smooth shape as taught by Bissinger into the sidewall/surface/top wall of Fulkerson to prevent corners in the wall from scratching/damaging the tube via concentrated forces at such corners.

Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
regarding claim 5, the prior art of record does not further disclose or reasonably teach in combination that 30a section of the inner sidewall has a recessed arc shape with a curvature radius being not less than 1 times the elastomeric hose wall thickness.  Regarding claim 6, the prior art of record does not further disclose or reasonably teach in combination that the inner sidewall has a recessed arc shape of not more than 1/4 circumference with 5the radius of the arc being 1-2.5 times the elastomeric hose wall thickness.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN C ZOLLINGER whose telephone number is (571)270-7815.  The examiner can normally be reached on Generally M-F 9-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN C ZOLLINGER/Primary Examiner, Art Unit 3746